Citation Nr: 1036624	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected bilateral hearing loss in 
November 2005.  In a November 2007 Appeal to the Board and a July 
2010 hearing before the Board, the Veteran stated that his 
bilateral hearing loss had increased in severity since November 
2005.  The Board therefore concludes that an additional VA 
examination is needed to provide a current picture of the 
service-connected bilateral hearing loss disorder at issue on 
appeal.  38 C.F.R. § 3.327 (2009).

In addition, in the July 2010 hearing before the Board, the 
Veteran stated that he had last had an audiological examination 
one or two years before.  He reported that following that 
examination, the examiner told him that his hearing loss had 
increased in severity and he was recommended hearing aids.  The 
medical records corresponding to this audiological examination 
are not currently associated with the claims file.  Accordingly, 
an attempt must be made to obtain these records and any other 
relevant medical records that are not currently associated with 
the claims file.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for his service-connected 
bilateral hearing loss.  An attempt must 
be made to obtain, with any necessary 
authorization from the Veteran, copies of 
all pertinent treatment records identified 
by him in response to this request which 
have not been previously secured, to 
specifically include the medical records 
identified by the Veteran in the July 2010 
hearing before the Board.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.	The Veteran must be afforded an additional 
VA audiological evaluation to determine 
the current severity of his bilateral 
hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
findings of puretone decibel loss at 1000, 
2000, 3000 and 4000 Hertz, must be 
numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  Any opinion provided 
must include an explanation of the basis 
for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

